Title: To George Washington from Tench Tilghman, 31 August 1785
From: Tilghman, Tench
To: Washington, George



Dear Sir
Baltimore 31st Augt 1785.

I have reed yours of the 29th with a letter for Mr Rawlings inclosed. I have delivered it to him. He has Business as far as Annapolis, and as he thinks he can judge better of the cost of finishing your Room after he has conversed with you upon the subject, he purposes to extend his ride as far as Mount Vernon; where he will be in the course of a few days. He is a Man of reputation in his Business, and esteemed a masterly Workman. There are many Specimens of his Abilities at Annapolis. He is the only one of his profession, and therefore I imagine makes his own terms—tho’ I cannot find he has been reckoned exorbitant—He has a great deal of Work in the plain way, that is finishing Cornices &ca.
I wish it were in my power to recommend a good Housekeeper to you, either Man or Woman—but I beleive there is little chance of procuring one here.
I shall attend to your orders for India Goods—If Mr O’Donnell adheres to his intention of selling at public sale, you cannot

come in there, because the Lots will be larger than your Wants: I do not think a public sale will answer his purpose—and so he begins to think now. When his Goods are assorted and priced, I can easily let you know how he holds them, and then you may purchase or not at your pleasure—I do not find any Muslin Handkfs among the Cargo.
The Chinese of the Northern provinces are fairer than those of the south, but none of them are of the European Complexion.
When your other packet for Mr Smith of Carlisle comes to hand, I will endeavour to find a safe Conveyance for it.
I beg you, my dear Sir, never to think any of your commands can be a trouble to me. There is only one I regret that I have it not in my power to comply with, and that is, the pleasure of making you a Visit after your repeated and kind Invitations. My Business ties me down to the Circle of Baltimore—I have the honor to be with sincere Respect and Esteem Yr obliged and obt Servt

Tench Tilghman

